Judgment affirmed. The court’s charge was erroneous insofar as it instructed the jury that the confession could be rejected as involuntary only if found to have been obtained by threats or force or fear induced by the persons who actually received the confession, but, where, as here, defendant has denied making any confession or admission, the instruction was irrelevant and could not have been prejudicial. No claim was made by defendant at the trial that he was induced to confess by reason of any such threats or fears. No opinion.
Concur: Chief Judge- Desmond and Judges Dye, Fuld, Van Voorhis, Burke and Foster. Judge Froessel concurs in result under section 542 of the Code of Criminal Procedure.